Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 30, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                          David F. Viviano
  162706(71)                                                                                          Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  SUSAN CHRISTIE,                                                                                      Elizabeth M. Welch,
                                                                                                                     Justices
           Plaintiff-Appellee,
                                                                    SC: 162706
  v                                                                 COA: 350321
                                                                    Wayne CC: 19-004888-CD
  WAYNE STATE UNIVERSITY,
             Defendant-Appellant.
  _____________________________________/

         On order of the Chief Justice, the motion of the University of Michigan to file a
  brief amicus curiae is GRANTED. The amicus brief submitted on April 28, 2021, is
  accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 April 30, 2021

                                                                              Clerk